




[morganstanleylogo.jpg]
MORGAN STANLEY & CO. LLC
1585 BROADWAY
NEW YORK, NY 10036-8293
(212) 761-4000



November 6, 2015


Fixed Dollar Accelerated Share Repurchase Transaction




Advanced Energy Industries, Inc.
1625 Sharp Point Drive
Fort Collins, CO 80525
United States
___________________________________________________________________________________


Dear Sir/Madam:


The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between Morgan Stanley &
Co. LLC (“MSCO”) and Advanced Energy Industries, Inc. (“Issuer”) on the Trade
Date specified below (the “Transaction”). This confirmation constitutes a
“Confirmation” as referred to in the Agreement specified below.


The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”)) (the “Equity Definitions”) are incorporated into
this Confirmation. The Transaction is a Share Forward Transaction for purposes
of the Equity Definitions. Any reference to a currency shall have the meaning
contained in Section 1.7 of the 2006 ISDA Definitions, as published by ISDA.


1. This Confirmation evidences a complete and binding agreement between MSCO and
Issuer as to the terms of the Transaction to which this Confirmation relates and
shall supersede all prior or contemporaneous written or oral communications with
respect thereto. This Confirmation shall be subject to an agreement (the
“Agreement”) in the form of the 2002 ISDA Master Agreement as if MSCO and Issuer
had executed an agreement in such form without any Schedule but with the
elections set forth in this Confirmation (and the election of USD as the
Termination Currency).


The Transaction shall be the only transaction under the Agreement. If there
exists any ISDA Master Agreement between MSCO and Issuer or any confirmation or
other agreement between MSCO and Issuer pursuant to which an ISDA Master
Agreement is deemed to exist between MSCO and Issuer, then, notwithstanding
anything to the contrary in such ISDA Master Agreement, such confirmation or
agreement or any other agreement to which MSCO and Issuer are parties, the
Transaction shall not be considered a transaction under, or otherwise governed
by, such existing or deemed to be existing ISDA Master Agreement.


If there is any inconsistency between the Agreement, this Confirmation and the
Equity Definitions, the following will prevail for purposes of the Transaction
in the order of precedence indicated: (i) this Master Confirmation; (ii) the
Equity Definitions; and (iii) the Agreement.


2. The terms of the particular Transaction to which this Confirmation relates
are as follows:


GENERAL TERMS:


Trade Date:
As specified in Schedule I



Buyer:
Issuer



Seller:
MSCO







--------------------------------------------------------------------------------




Shares:
Common Stock, par value USD 0.001 per share, of Issuer (Ticker: AEIS)



 
 



Forward Price:
A price per Share (as determined by the Calculation Agent) equal to (i) the
arithmetic mean (not a weighted average) of the 10b-18 VWAP on each Trading Day
during the Calculation Period minus (ii) the Discount.
 
 
Discount:
As specified in Schedule I
 
 
 
 
 
 
 
 
 
 
10b-18 VWAP:
On any Trading Day, a price per Share equal to the volume-weighted average price
of the Rule 10b-18 eligible trades in the Shares for the entirety of such
Trading Day as determined by the Calculation Agent by reference to the screen
entitled “AEIS <Equity> AQR SEC” or any successor page as reported by Bloomberg
L.P. or any successor (without regard to pre-open or after-hours trading outside
of any regular trading session for such Trading Day or block trades (as defined
in Rule 10b-18(b)(5) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) on such Trading Day) or, if the price displayed on such screen
is clearly erroneous, as determined by the Calculation Agent in good faith and
in a commercially reasonable manner.
 
 
 
 



Calculation Period:
The period from, and including, the first Trading Day that occurs on or after
the Prepayment Date to, and including, the relevant Valuation Date.



Trading Day:
Any Exchange Business Day that is not a Disrupted Day in whole.



Initial Shares:
As specified in Schedule I
 
 
Initial Share Delivery Date:
One Exchange Business Day following the Trade Date. On the Initial Share
Delivery Date, Seller shall deliver to Buyer a number of Shares equal to the
Initial Shares in accordance with Section 9.4 of the Equity Definitions, with
the Initial Share Delivery Date being deemed to be a “Settlement Date” for
purposes of such Section 9.4.





Prepayment:
Applicable







--------------------------------------------------------------------------------




Prepayment Amount:
As specified in Schedule I
 
 
 
 
 
 
 
 
 
 
 
 



Prepayment Date:
One Exchange Business Day following the Trade Date. On the Prepayment Date,
Buyer shall pay to Seller the Prepayment Amount.



Exchange:
NASDAQ Global Select Market



Related Exchange:
All Exchanges on which options or futures on the Shares are traded.







--------------------------------------------------------------------------------




Market Disruption Event:
The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be,”
starting in the third line thereof.


Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.


Notwithstanding anything to the contrary in the Equity Definitions, if any
Exchange Business Day in the Calculation Period is a Disrupted Day, the
Calculation Agent shall have the option in its sole discretion to take one or
more of the following actions: (i) determine that such Exchange Business Day is
a Disrupted Day in part, in which case the Calculation Agent shall (x) determine
the 10b-18 VWAP on such Exchange Business Day based on Rule 10b-18 eligible
trades in the Shares on such day taking into account the nature and duration of
the relevant Market Disruption Event and (y) determine the Forward Price using
an appropriately weighted average of 10b-18 VWAPs instead of an arithmetic mean,
and/or (ii) elect to postpone the Scheduled Valuation Date by up to one
Scheduled Trading Day for every Trading Day that is a Disrupted Day during the
Calculation Period. For the avoidance of doubt, if the Calculation Agent takes
the action described in clause (i) above, then such Disrupted Day shall be a
Trading Day for purposes of calculating the Forward Price.


Any Exchange Business Day on which, as of the date hereof, the Exchange is
scheduled to close prior to its normal close of trading shall be deemed not to
be an Exchange Business Day; if a closure of the Exchange prior to its normal
close of trading on any Exchange Business Day is scheduled following the date
hereof, then such Exchange Business Day shall be deemed to be a Disrupted Day in
full.


If a Disrupted Day occurs during the Calculation Period and each of the nine
immediately following Scheduled Trading Days is a Disrupted Day, then the
Calculation Agent may, in its good faith and commercially reasonable discretion,
deem such ninth Scheduled Trading Day to be an Exchange Business Day that is not
a Disrupted Day and determine the 10b-18 VWAP Price for such ninth Scheduled
Trading Day using its good faith and commercially reasonable estimate of the
value of the Shares on such ninth Scheduled Trading Day based on the volume,
historical trading patterns and price of the Shares and such other factors as it
deems appropriate.







































--------------------------------------------------------------------------------




VALUATION:


Valuation Date:
The earlier of (i) the Scheduled Valuation Date and (ii) any earlier accelerated
Valuation Date as a result of MSCO’s election in accordance with the immediately
succeeding paragraph.


MSCO shall have the right, in its absolute discretion but subject to the
limitation set forth in the immediately succeeding paragraph, to accelerate the
Valuation Date, in whole or in part, to any Exchange Business Day that is on or
after the Lock-Out Date and prior to the Scheduled Valuation Date by notice
(each such notice, an “Acceleration Notice”) to Issuer by 9:00 p.m., New York
City time, on the Exchange Business Day immediately following the accelerated
Valuation Date (the “Acceleration Date”).


MSCO shall specify in each Acceleration Notice the portion of the Prepayment
Amount that is subject to acceleration (which may be less than the full
Prepayment Amount, but only so long as such portion is not less than USD
25,000,000). If the portion of the Prepayment Amount that is subject to
acceleration is less than the full Prepayment Amount, then the Calculation Agent
shall adjust the terms of the Transaction as appropriate in order to take into
account the occurrence of such accelerated Valuation Date (including cumulative
adjustments to take into account all prior accelerated Valuation Dates).


On each Valuation Date, the Calculation Agent shall calculate the Settlement
Amount.
 
 
Scheduled Valuation Date:
As specified in Schedule I, subject to postponement in accordance with “Market
Disruption Event” above.
 
 
Lock-Out Date:
As specified in Schedule I
 
 











































--------------------------------------------------------------------------------




SETTLEMENT TERMS:


Physical Settlement:
Applicable.


On the Settlement Date, Seller shall deliver to Buyer a number of Shares equal
to (a) (i) the Prepayment Amount divided by (ii) the Forward Price, minus (b)
the Initial Shares (such number of Shares, the “Settlement Amount”), rounded to
the nearest whole number of Shares; provided, however, that if the Settlement
Amount is less than zero, then Buyer shall deliver to Seller a number of Shares
equal to 101% of the absolute value of the Settlement Amount (such number of
Shares, the “Payment Shares”).


Notwithstanding the proviso in the immediately preceding paragraph, if the
Settlement Amount is less than zero, Buyer may cash settle its obligation to
deliver the Payment Shares by delivering to Seller a notice by no later than the
Valuation Date (or, if later, the date on which MSCO delivers an Acceleration
Notice) electing to cash settle its obligation to deliver the Payment Shares.
Any such cash settlement shall be effected in accordance with “Cash Settlement
of Payment Shares” below.


For the avoidance of doubt, upon the date that (i) Issuer satisfies its
obligation to deliver the Payment Shares to MSCO in accordance with the terms of
this paragraph or (ii) the Settlement Balance (as defined below) is reduced to
zero in connection with the cash settlement of the Issuer’s obligation to
delivery Payment Shares (as described under “Cash Settlement of Payment Shares”
below), Issuer shall have no further delivery or payment obligations under the
terms of the Transaction and the Transaction shall be deemed to have been
settled as of such date.



Settlement Currency:
USD
 
 
Settlement Date:
The date that falls one Settlement Cycle after the relevant Valuation Date;
provided that with respect to any accelerated Valuation Date, the date shall be
the date that falls one Settlement Cycle following the Acceleration Date.
 
 





--------------------------------------------------------------------------------




Cash Settlement of Payment Shares:
If Buyer elects to cash settle its obligation to deliver Payment Shares, then on
the Valuation Date a notional Share balance (the “Settlement Balance”) shall be
created with an initial balance equal to the absolute value of the Settlement
Amount. On the Settlement Date, Buyer shall deliver to Seller an amount in USD
equal to the Payment Shares multiplied by a price per Share as reasonably
determined by the Calculation Agent (such cash amount, the “Initial Cash
Settlement Amount”). On the Exchange Business Day immediately following the
Valuation Date, Seller may begin purchasing Shares in a commercially reasonable
manner (all such Shares purchased, “Cash Settlement Shares”) and a notional cash
balance (the “Cash Balance”) shall be created with an initial balance equal to
the Initial Cash Settlement Amount. At the end of each Exchange Business Day on
which Seller purchases Cash Settlement Shares, Seller shall reduce (i) the
Settlement Balance by the number of Cash Settlement Shares purchased on such
Exchange Business Day and (ii) the Cash Balance by the aggregate purchase price
(including commissions) of the Cash Settlement Shares purchased on such Exchange
Business Day.  If, on any Exchange Business Day, the Cash Balance is reduced to
or below zero but the Settlement Balance is greater than zero, the Buyer shall
(i) deliver to Seller or as directed by Seller on the next Currency Business Day
after such Exchange Business Day an additional amount in USD (an “Additional
Cash Settlement Amount”) equal to the Settlement Balance as of such Exchange
Business Day multiplied by a price per Share as reasonably determined by the
Calculation Agent, and the Cash Balance shall be increased by such amount. This
provision shall be applied successively until the Settlement Balance is reduced
to zero. On the Currency Business Day immediately following the Exchange
Business Day that the Settlement Balance is reduced to zero, Seller shall return
to Buyer an amount in USD equal to the remaining Cash Balance, if any, as of
such Exchange Business Day. In making any purchases of Cash Settlement Shares
contemplated by this paragraph, MSCO shall use commercially reasonable efforts
to purchase such Shares in a manner that would qualify for the safe harbor
provided by Rule 10b-18 under the Exchange Act (“Rule 10b-18”) if such purchases
were made by or on behalf of Issuer and subject to Rule 10b-18. The period until
the Settlement Balance is reduced to zero shall be considered to be part of the
Calculation Period for purposes of the representations, warranties and covenants
and other provisions herein as the context requires (but, for the avoidance of
doubt, not for purposes of determining the Forward Price).
 
 
Other Applicable Provisions:
The last sentence of Section 9.2, Sections 9.8, 9.9, 9.10 and 9.11 (except that
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws arising as a result of the fact that Buyer is the issuer of the
Shares) and Section 9.12 of the Equity Definitions will be applicable to the
Transaction.























--------------------------------------------------------------------------------




SHARE ADJUSTMENTS:


Potential Adjustment Event:
Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.


It shall constitute a Potential Adjustment Event if a Disrupted Day occurs or,
pursuant to Section 11 below, is deemed to occur (in whole or in part) on any
Trading Day on or prior to the Valuation Date.
 
 
Extraordinary Dividend:
Any dividend or distribution on the Shares with an ex-dividend date occurring
during the period from, and including, the Trade Date to, and including, the
later of (i) the last day of the Calculation Period (other than any dividend or
distribution of the type described in Section 11.2(e)(i), Section 11.2(e)(ii)(A)
or Section 11.2(e)(ii)(B) of the Equity Definitions) or (ii) (ii) the day upon
which the transactions contemplated under “Cash Settlement of Payment Shares”
are complete.



Method of Adjustment:
Calculation Agent Adjustment



Extraordinary Events:


Consequences of Merger Events:


Share-for-Share:
Modified Calculation Agent Adjustment



Share-for-Other:
Cancellation and Payment on that portion of the Other Consideration that
consists of cash; Modified Calculation Agent Adjustment on the remainder of the
Other Consideration



Share-for-Combined:
Component Adjustment
 
 
Tender Offer:
Applicable



Consequences of Tender Offers:


Share-for-Share:
Modified Calculation Agent Adjustment



Share-for-Other:
Modified Calculation Agent Adjustment







--------------------------------------------------------------------------------




Share-for-Combined:
Modified Calculation Agent Adjustment
 
 
New Shares:
In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety (including the
word “and” following such clause (i)) and replaced with “publicly quoted, traded
or listed on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors)”.



For purposes of the Transaction,


(i)
the definition of Merger Date in Section 12.1(c) of the Equity Definitions shall
be amended to read, “Merger Date shall mean the Announcement Date.”;



(ii)
the definition of Tender Offer Date in Section 12.1(e) of the Equity Definitions
shall be amended to read, “Tender Offer Date shall mean the Announcement Date.”;



(iii)
the definition of “Announcement Date” in Section 12.1(l) of the Equity
Definitions is hereby amended by (a) replacing the words “a firm” with the word
“any” in the second and fourth lines thereof, (b) replacing the word “leads to
the” with the words “, if completed, would lead to a” in the third and the fifth
lines thereof, (c) replacing the words “voting shares” with the word “Shares” in
the fifth line thereof, (d) inserting the words “by any entity” after the word
“announcement” in the second and the fourth lines thereof, (e) inserting the
words “or to explore the possibility of engaging in” after the words “engage in”
in the second line thereof and (f) inserting the words “or to explore the
possibility of purchasing or otherwise obtaining” after the word “obtain” in the
fourth line thereof; and



(iv)
Section 12.2 of the Equity Definitions is hereby amended by inserting the words
“Announcement Date in respect of any Merger Event or any potential” before the
words “Merger Event” in the final line thereof.



Composition of Combined Consideration:        Not Applicable


Nationalization, Insolvency or Delisting:
Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall constitute a Delisting if the
Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Market or The NASDAQ Global Select Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
thereafter be deemed to be the Exchange.





































--------------------------------------------------------------------------------




ADDITIONAL DISRUPTION EVENTS:


Change in Law:
Applicable; provided that (i) any determination as to whether (A) the adoption
of or any change in any applicable law or regulation (including, for the
avoidance of doubt and without limitation, (x) any tax law or (y) adoption or
promulgation of new regulations authorized or mandated by existing statute) or
(B) the promulgation of or any change in the interpretation by any court,
tribunal or regulatory authority with competent jurisdiction of any applicable
law or regulation (including any action taken by a taxing authority), in each
case, constitutes a “Change in Law” shall be made without regard to Section 739
of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any
similar legal certainty provision in any legislation enacted, or rule or
regulation promulgated, on or after the Trade Date, and (ii) Section 12.9(a)(ii)
of the Equity Definitions is hereby amended by replacing the parenthetical
beginning after the word “regulation” in the second line thereof the words
“(including, for the avoidance of doubt and without limitation, (x) any tax law
or (y) adoption or promulgation of new regulations authorized or mandated by
existing statute)”.



Failure to Deliver:
Applicable



Insolvency Filing:
Applicable



Hedging Disruption:
Applicable



Increased Cost of Hedging:
Applicable
 
 
Loss of Stock Borrow:
Applicable
 
 
Maximum Stock Loan Rate:
100 bps



Increased Cost of Stock Borrow:
Applicable
 
 
Initial Stock Loan Rate:
25 bps



Determining Party:
For all applicable events, MSCO



Hedging Party:
For all applicable events, MSCO



Non-Reliance:
Applicable







--------------------------------------------------------------------------------




Agreements and Acknowledgements Regarding Hedging Activities:
Applicable



Additional Acknowledgments:
Applicable



3. Calculation Agent:
MSCO



4. Account Details and Notices:                


(a)    Account for delivery of Shares to Issuer:


[_______] Issuer/Issuer’s Counsel to Provide.


(b)     Account for payments to Issuer:


[_______] Issuer/Issuer’s Counsel to Provide.


(c)     Account for payments to MSCO:


Citibank, NY
ABA #: 021000089
Morgan Stanley & Co.
Account #: 38890774


(d)    For purposes of this Confirmation:


(i)    Address for notices or communications to Issuer:


[_______] Issuer/Issuer’s Counsel to Provide.


(ii)    Address for notices or communications to MSCO:


Morgan Stanley & Co. LLC
1585 Broadway
New York, NY 10036-8293
Attention: David Oakes
Telephone: 212-761-5319
Facsimile: 212-404-9480
Email Address: david.oakes@morganstanley.com


With a copy to:
Morgan Stanley & Co. LLC
1585 Broadway
New York, NY 10036-8293
Attention: Joshua Birbach
Telephone: 212-761-1719
Facsimile: 212-507-8717
Email: Joshua.birbach@morganstanley.com




5. Amendments to the Equity Definitions.


(a)     Section 9.2(a)(iii) of the Equity Definitions is hereby amended by
deleting the words “the Excess Dividend Amount, if any, and”.






--------------------------------------------------------------------------------




(b)    Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative effect on the theoretical value of the
relevant Shares” and replacing them with the words “an economic effect on the
relevant Transaction”.


(c)    The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction or Share Forward Transaction, then,
following the announcement or occurrence of any Potential Adjustment Event, the
Calculation Agent will determine whether such Potential Adjustment Event has an
economic effect on the Transaction and, if so, will (i) make appropriate
adjustment(s), if any, to any one or more of:’ and the portion of such sentence
immediately preceding clause (ii) thereof is hereby amended by deleting the
words “diluting or concentrative” and the words “(provided that no adjustments
will be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Share)” and replacing such
latter phrase with the words “(including adjustments to account for changes in
volatility, stock loan rate or liquidity relevant to the Shares or to the
Transaction)”.


(d)    Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative effect on the theoretical value of
the relevant Shares” and replacing them with the words “economic effect on the
relevant Transaction”.


(e)    Section 12.6(c)(ii) of the Equity Definitions is hereby amended by
replacing the words “the Transaction will be cancelled,” in the first line with
the words “MSCO will have the right to cancel the Transaction,”.


(f)    Section 12.9(b)(iv) of the Equity Definitions is hereby amended by (A)
deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection (B); and (B)
deleting the phrase “neither the Non-Hedging Party nor the Lending Party lends
Shares in the amount of the Hedging Shares or” in the penultimate sentence.


(g)    Section 12.9(b)(v) of the Equity Definitions is hereby amended by (A)
adding the word “or” immediately before subsection “(B)” and deleting the comma
at the end of subsection (A); and (B)(1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C) and
(3) replacing in the penultimate sentence the words “either party” with “the
Hedging Party” and (4) deleting clause (X) in the final sentence.


6. Certain Payments and Deliveries by MSCO.
Notwithstanding anything to the contrary herein, or in the Equity Definitions,
if at any time (i) an Early Termination Date occurs and MSCO would be required
to make a payment pursuant to Section 6 of the Agreement or (ii) an
Extraordinary Event occurs and MSCO would be required to make a payment pursuant
to Article 12 of the Equity Definitions (the amount of any such payment
obligation described in Section 6(i) or (ii) above, an “MSCO Payment Amount”),
then Issuer shall have the right, by prior written notice to MSCO, to require
MSCO to settle such payment obligation in Shares in lieu of cash; provided,
however, that Issuer shall not have the right to so elect in the event of (i) an
Insolvency, a Nationalization, a Merger Event or a Tender Offer, in each case,
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash or (ii) an Event of Default in which Issuer is the Defaulting
Party or a Termination Event in which Issuer is an Affected Party, which Event
of Default or Termination Event resulted from an event or events within Issuer’s
control. If Issuer does not so elect for MSCO to settle an MSCO Payment Amount
in Shares, then MSCO shall have the right, in its sole discretion, to elect to
settle such MSCO Payment Amount in Shares. If either Issuer or MSCO so elects,
then MSCO shall deliver to Issuer, on or within a commercially reasonable time
following the date on which such MSCO Payment Amount would have been due, a
number of Shares with a market value, as determined by the Calculation Agent,
equal to all or a portion (which portion may be zero) of the MSCO Payment
Amount. If the market value of such Shares equals a portion, but not all, of the
MSCO Payment Amount, then, on the date such MSCO Payment Amount is due, a
notional balance (the “Settlement Balance”) shall be established equal to the
remaining portion of the MSCO Payment Amount, and MSCO shall commence purchasing
Shares for delivery to Issuer. At the end of each Trading Day on which MSCO
purchases Shares pursuant to this Section 6, MSCO shall reduce the Settlement
Balance by the amount paid by MSCO to purchase the Shares purchased on such
Trading Day. MSCO shall deliver any Shares purchased on a Trading Day pursuant
to this Section 6 to Issuer on the third Exchange Business Day following such
Trading Day. MSCO shall continue so purchasing and delivering Shares until the
Settlement Balance has been reduced to zero. In making any purchases of Shares
contemplated by this Section 6, MSCO shall use commercially reasonable efforts
to purchase such Shares in a manner that would qualify for the safe harbor
provided by Rule 10b-18 if such purchases were made by or on behalf of Issuer
and subject to Rule 10b-18. The period until the Settlement Balance is reduced
to zero shall be considered to be part of the Calculation Period for purposes of
the representations, warranties and covenants and other provisions herein as the
context requires.




--------------------------------------------------------------------------------






7. Certain Payments and Deliveries by Issuer.


Notwithstanding anything to the contrary herein, or in the Equity Definitions,
if at any time (i) an Early Termination Date occurs and Issuer would be required
to make a payment pursuant to Section 6 of the Agreement or (ii) an
Extraordinary Event occurs and Issuer would be required to make a payment
pursuant to Article 12 of the Equity Definitions (any such payment described in
Section 7(i) or (ii) above, an “Early Settlement Payment”), then Issuer shall
have the right, by prior written notice to MSCO, in lieu of making such cash
payment, to settle such payment obligation in Shares (such Shares, “Early
Settlement Shares”); provided, however, that Issuer shall not have the right to
so elect in the event of (i) an Insolvency, a Nationalization, a Merger Event or
a Tender Offer, in each case, in which the consideration or proceeds to be paid
to holders of Shares consists solely of cash or (ii) an Event of Default in
which Issuer is the Defaulting Party or a Termination Event in which Issuer is
an Affected Party, which Event of Default or Termination Event resulted from an
event or events within Issuer’s control. In order to elect to deliver Early
Settlement Shares, (i) Issuer must notify MSCO of its election by no later than
4:00 p.m., New York City time, on the date that is three Exchange Business Days
before the date that the Early Settlement Payment is due, (ii) Issuer must
specify whether such Early Settlement Shares are to be sold by means of a
registered offering or by means of a private placement and (iii) Issuer must
comply with Section 8 below.


8. Provisions Relating to Delivery of Early Settlement Shares.


(a)    Issuer may deliver Early Settlement Shares and Make-Whole Shares (as
defined below) by means of a registered offering only if the following
conditions are satisfied:


(i)     On the later of (A) the Trading Day following Issuer’s election to
deliver Early Settlement Shares and any Make-Whole Shares by means of a
registered offering (the “Registration Notice Date”), and (B) the date on which
the Registration Statement is declared effective by the SEC or becomes
effective, but in no event later than the date the Early Settlement Payment is
due, Issuer shall deliver to MSCO a number of Early Settlement Shares equal to
the quotient of (I) the relevant Early Settlement Payment divided by (II) a
price per Share as reasonably determined by the Calculation Agent (the date of
such delivery, the “Registered Share Delivery Date”).


(ii)     Promptly following the Registration Notice Date, Issuer shall file with
the SEC a registration statement (“Registration Statement”) covering the public
sale by MSCO of the Early Settlement Shares and any Make-Whole Shares
(collectively, the “Registered Securities”) on a continuous or delayed basis
pursuant to Rule 415 (or any similar or successor rule), if available, under the
Securities Act of 1933, as amended (the “Securities Act”); provided that no such
filing shall be required pursuant to this paragraph (ii) if Issuer shall have
filed a similar registration statement with unused capacity at least equal to
the relevant Early Settlement Payment and such registration statement has become
effective or been declared effective by the SEC on or prior to the Registration
Notice Date and no stop order is in effect with respect to such registration
statement as of the Registration Notice Date, in which case such registration
statement shall be the Registration Statement.  Issuer shall use commercially
reasonable efforts to file the Registration Statement as an automatic shelf
registration statement or have the Registration Statement declared effective by
the SEC as promptly as possible. The Registration Statement shall be effective
and subject to no stop order as of the Registered Share Delivery Date.


(iii)     Promptly following the Registration Notice Date, Issuer shall afford
MSCO a reasonable opportunity to conduct a due diligence investigation with
respect to Issuer customary in scope for underwritten offerings of equity
securities (including, without limitation, the availability of senior management
to respond to questions regarding the business and financial condition of Issuer
and the right to have made available to MSCO for inspection all financial and
other records, pertinent corporate documents and other information reasonably
requested by MSCO), and MSCO shall be satisfied in all material respects with
the results of such due diligence investigation of Issuer. For the avoidance of
doubt, Issuer shall not have the right to deliver Shares pursuant to this
Section 8(a) (and the conditions to delivery of Early Settlement Shares
specified in this Section 8(a) shall not be satisfied) unless and until MSCO is
satisfied in all material respects with the results of such due diligence
investigation of Issuer.


(iv)     From the effectiveness of the Registration Statement until all
Registered Securities have been sold by MSCO, Issuer shall, at the request of
MSCO, make available to MSCO a printed prospectus relating to the Registered
Securities in form and substance (including, without limitation, any sections
describing the plan of distribution) reasonably satisfactory to MSCO (a
“Prospectus”, which term shall include any prospectus supplement thereto), in
such quantities as MSCO shall reasonably request.






--------------------------------------------------------------------------------




(v)     Issuer shall use commercially reasonable efforts to avoid or prevent the
issuance of any stop order suspending the effectiveness of the Registration
Statement or of any order preventing or suspending the use of any Prospectus
and, if any such order is issued, to obtain the lifting thereof as soon
thereafter as is possible.  If the Registration Statement, the Prospectus or any
document incorporated therein by reference contains a misstatement of a material
fact or omits to state a material fact required to be stated therein or
necessary to make any statement therein not misleading, Issuer shall as promptly
as practicable file any required document and prepare and furnish to MSCO a
reasonable number of copies of such supplement or amendment thereto as may be
necessary so that the Prospectus, as thereafter delivered to the purchasers of
the Registered Securities, will not contain a misstatement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
any statement therein not misleading.


(vi)     On or prior to the Registered Share Delivery Date, Issuer shall enter
into an agreement (a “Transfer Agreement”) with MSCO (or any affiliate of MSCO
designated by MSCO) relating to the public sale of the Registered Securities and
substantially similar to underwriting agreements customary for underwritten
offerings of equity securities, in form and substance satisfactory to MSCO (or
such affiliate), which Transfer Agreement shall (without limiting the foregoing)
contain provisions substantially similar to those contained in such underwriting
agreements relating to:


(A)     the indemnification of, and contribution in connection with the
liability of, MSCO and its affiliates,


(B)     the delivery to MSCO (or such affiliate) of customary letters and
opinions (including, without limitation, accountants’ comfort letters, opinions
relating to the due authorization, valid issuance and fully paid and
non-assessable nature of the Registered Securities and letters of counsel
relating to the lack of material misstatements and omissions in the Registration
Statement, the Prospectus and Issuer’s filings under the Exchange Act); and


(C)     the payment by Issuer of all fees and expenses in connection with such
resale, including all registration costs and all reasonable fees and expenses of
counsel for MSCO (or such affiliate).


(vii)     On the Registered Share Delivery Date, a notional balance (the “Early
Settlement Balance”) shall be established with an initial balance equal to the
amount of the Early Settlement Payment.  Following the delivery of Early
Settlement Shares or any Make-Whole Shares, MSCO shall sell all such Early
Settlement Shares or Make-Whole Shares in a commercially reasonable manner.


(viii)     At the end of each day on which sales have been made pursuant to
paragraph 8(a)(vii) above, the Early Settlement Balance shall be (A) reduced by
an amount equal to the net proceeds to be received by MSCO upon settlement of
such sales, and (B) increased by an amount (as reasonably determined by the
Calculation Agent) equal to MSCO’s funding cost with respect to the Early
Settlement Balance as of the close of business on the day one Settlement Cycle
prior to such day.


(ix)     If, on any date, the Settlement Balance has been reduced to zero but
not all of the Early Settlement Shares have been sold, no additional Early
Settlement Shares shall be sold and MSCO shall promptly deliver to Issuer (A)
any remaining Early Settlement Shares and (B) if the Early Settlement Balance
has been reduced to an amount less than zero, an amount in cash equal to the
absolute value of the then-current Early Settlement Balance.


(x)     If, on any date, all of the Early Settlement Shares have been sold and
the Settlement Balance has not been reduced to zero, Issuer shall, at its
election, either pay the remaining Early Settlement Balance to MSCO in cash or
promptly deliver to MSCO an additional number of Shares (“Make-Whole Shares”)
equal to (A) the Settlement Balance as of such date divided by (B) a price per
Share as reasonably determined by the Calculation Agent. This clause (x) shall
be applied successively until the Settlement Balance is reduced to zero.


(xi)     If at any time the number of Shares covered by the Registration
Statement is less than the number of Registered Securities required to be
delivered pursuant to this Section 8(a), Issuer shall, at the request of MSCO,
file additional registration statement(s) to register the sale of all Registered
Securities required to be delivered to MSCO.


(xii)     Issuer shall cooperate with MSCO and use its reasonable best efforts
to take any other action necessary to effect the intent of the provisions set
forth in this Section 8(a).






--------------------------------------------------------------------------------




(xiii)    The provisions of Section 8(b) shall apply to any then-current Early
Settlement Balance if (i) on any given day, Issuer cannot satisfy any of the
conditions set forth in this Section 8(a) or (ii) for a period of at least 10
consecutive Exchange Business Days, MSCO has determined that it is inadvisable
to effect sales of Registered Securities, unless in either case Issuer pays such
then-current Early Settlement Balance to MSCO in cash pursuant to the
Registration Statement.


(b)     If Issuer timely elects to deliver Early Settlement Shares and
Make-Whole Shares by means of a private placement, the following provisions
shall apply:


(i)    All Early Settlement Shares and Make-Whole Shares shall be delivered to
MSCO (or any affiliate of MSCO designated by MSCO) pursuant to the exemption
from the registration requirements of the Securities Act provided by
Section 4(a)(2) thereof.


(ii)     Issuer shall afford MSCO and any potential purchaser of any such Shares
from MSCO (or any affiliate of MSCO designated by MSCO) identified by MSCO a
commercially reasonable opportunity to conduct a due diligence investigation
with respect to Issuer customary in scope for private placements of equity
securities (including, without limitation, the right to have made available to
them for inspection all financial and other records, pertinent corporate
documents and other information reasonably requested by them) and Issuer shall
not disclose material non-public information in connection with such due
diligence investigation.
 
(iii)     Issuer shall enter into an agreement (a “Private Placement Agreement”)
with MSCO (or any affiliate of MSCO designated by MSCO) in connection with the
private placement of such Shares by Issuer to MSCO (or any such affiliate) and
the private resale of such Shares by MSCO (or any such affiliate), substantially
similar to private placement purchase agreements customary for private
placements of equity securities, in form and substance commercially reasonably
satisfactory to MSCO and Issuer, which Private Placement Agreement shall
include, without limitation, provisions substantially similar to those contained
in such private placement purchase agreements relating to the indemnification
of, and contribution in connection with the liability of, MSCO and its
affiliates, and shall provide for the payment by Issuer of all fees and expenses
in connection with such resale, including all reasonable fees and expenses of
one counsel for MSCO but not including any underwriter or broker discounts and
commissions, and shall contain representations, warranties and agreements of
Issuer and MSCO reasonably necessary or advisable to establish and maintain the
availability of an exemption from the registration requirements of the
Securities Act for such resales.


(iv)     Issuer shall not take or cause to be taken any action that would make
unavailable either (A) the exemption set forth in Section 4(a)(2) of the
Securities Act for the sale of any Early Settlement Shares or Make-Whole Shares
by Issuer to MSCO or (B) an exemption from the registration requirements of the
Securities Act reasonably acceptable to MSCO for resales of Early Settlement
Shares and Make-Whole Shares by MSCO.


(v)     On the date requested by MSCO, Issuer shall deliver a number of Early
Settlement Shares equal to the quotient of (A) the amount of the Early
Settlement Payment divided by (B) a per Share value, determined by MSCO in a
commercially reasonable manner, which value shall take into account transfer
restrictions applicable to such Shares and may be based on indicative bids from
institutional “accredited investors” (as defined in Rule 501 under the
Securities Act), and the provisions of Section 8(a)(vii) through (x) shall apply
to the Early Settlement Shares delivered pursuant to this Section 8(b)(v). For
purposes of applying the foregoing, the Registered Share Delivery Date referred
to in Section 8(a)(vii) shall be the date on which Issuer delivers the Early
Settlement Shares.


(c)     If Issuer elects to deliver Early Settlement Shares to settle its
obligation to make an Early Settlement Payment, then, if necessary, Issuer shall
use commercially reasonable efforts to cause the number of authorized but
unissued Shares of Common Stock to be increased to an amount sufficient to
permit Issuer to fulfill its obligations under Sections 8(a) and/or 8(b) above.


9. Special Provisions for Merger Transactions.


Notwithstanding anything to the contrary herein or in the Equity Definitions:


(a)    Issuer agrees that:


(i)    It will not during the term of the Transaction make, or, to the extent
within its control, permit to be made, any public announcement (as defined in
Rule 165(f) under the Securities Act) of any Merger Transaction or




--------------------------------------------------------------------------------




potential Merger Transaction unless such public announcement is made prior to
the open or after the close of the regular trading session on the Exchange for
the Shares.


(ii)    To the extent that an announcement of a potential Merger Transaction
occurs during the term of the Transaction and such announcement does not cause
the Transaction to be cancelled or terminated in whole pursuant to
“Extraordinary Events” in Section 2 above, then as soon as practicable following
such announcement (but in any event prior to the next opening of the regular
trading session on the Exchange), Issuer shall provide MSCO with written notice
of such announcement; promptly (but in any event prior to the next opening of
the regular trading session on the Exchange), Issuer shall provide MSCO with
written notice specifying (x) Issuer’s average daily “Rule 10b-18 purchases” (as
defined in Rule 10b-18) during the three full calendar months immediately
preceding the Announcement Date that were not effected through MSCO or its
affiliates and (y) the number of Shares purchased pursuant to the block purchase
proviso in Rule 10b-18(b)(4) under the Exchange Act for the three full calendar
months preceding the Announcement Date. Such written notice shall be deemed to
be a certification by Issuer to MSCO that such information is true and correct.
Issuer understands that MSCO will use this information in calculating the
trading volume for purposes of Rule 10b-18. In addition, Issuer shall promptly
notify MSCO of the earlier to occur of the completion of such transaction and
the completion of the vote by target shareholders. Issuer acknowledges that any
such public announcement may trigger the provision set forth in Section 11
below. Accordingly, Issuer acknowledges that its actions in relation to any such
announcement or transaction must comply with the standards set forth in Section
13(b) below.
      
(b)     Upon the occurrence of any such public announcement, MSCO in its sole
discretion may (i) apply the provisions of Section 11 below and/or (ii) treat
the occurrence of such announcement as an Additional Termination Event with
respect to which the Transaction shall be the sole Affected Transaction, Issuer
shall be the sole Affected Party and MSCO shall be the party entitled to
designate an Early Termination Date pursuant to Section 6(b) of the Agreement.


“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization of Issuer as contemplated by Rule 10b-18(a)(13)(iv)
under the Exchange Act.


10. Special Provisions for Acquisition Transaction Announcements.


(a)     If an Acquisition Transaction Announcement occurs on or prior to the
final Valuation Date, then the Calculation Agent shall make such adjustments to
the exercise, settlement, payment or any other terms of such Transaction as the
Calculation Agent determines appropriate, at such time or at multiple times as
the Calculation Agent determines appropriate, to account for the economic effect
on such Transaction of such Acquisition Transaction Announcement (including
adjustments to account for changes in volatility, expected dividends, stock loan
rate, the value of maintaining or establishing any commercially reasonable Hedge
Positions in connection with the Transaction and liquidity relevant to the
Shares or to such Transaction). . If an Acquisition Transaction Announcement
occurs after the Trade Date but prior to the Lock-Out Date, the Lock-Out Date
shall be deemed to be the date of such Acquisition Transaction Announcement.


(b)     “Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction, (ii) an announcement that Issuer or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, (iv) any other announcement that in the reasonable judgment of the
Calculation Agent may result in an Acquisition Transaction or (v) any
announcement subsequent to an Acquisition Transaction Announcement relating to
an amendment, extension, withdrawal or other change to the subject matter of the
previous Acquisition Transaction Announcement. For the avoidance of doubt, the
term “announcement” as used in the definition of Acquisition Transaction
Announcement refers to any public announcement whether made by Issuer or a third
party.


(c)    “Acquisition Transaction” means (i) any Merger Event (for purposes of
this definition, the definition of Merger Event shall be read with the
references therein to “100%” being replaced by “25%” and to “50%” by “75%” and
without reference to the clause beginning immediately following the definition
of Reverse Merger therein to the end of such definition), Tender Offer or Merger
Transaction or any other transaction involving the merger of Issuer with or into
any third party, (ii) the sale or transfer of all or substantially all of the
assets or liabilities of Issuer, (iii) a recapitalization, reclassification,
binding share exchange or other similar transaction, (iv) any acquisition,
lease, exchange, transfer, disposition (including by way of spin-off or
distribution) of assets or liabilities (including any capital stock or other
ownership interests in subsidiaries) or other similar event by Issuer or any of
its subsidiaries where the aggregate consideration transferable or receivable by
or to Issuer or its subsidiaries exceeds 25% of the market capitalization of
Issuer and (v) any transaction with respect to which Issuer




--------------------------------------------------------------------------------




or its board of directors has a legal obligation to make a recommendation to its
shareholders in respect of such transaction (whether pursuant to Rule 14e-2
under the Exchange Act or otherwise).


11. MSCO Adjustments.


In the event that MSCO reasonably determines, based on advice of counsel, that
it is appropriate with regard to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by MSCO, and including, without limitation, Rule 10b-18, Rule 10b-5,
Regulations 13D-G and Regulations 14 D-E under the Exchange Act), for MSCO to
refrain from purchasing Shares or engaging in other market activity or to
purchase fewer than the number of Shares or to engage in fewer or smaller other
market transactions MSCO would otherwise purchase or engage in on any Trading
Day on or prior to the last day of the Calculation Period, then MSCO may, in its
discretion, elect that a Market Disruption shall be deemed to have occurred on
such Trading Day. MSCO shall notify Issuer upon the exercise of MSCO’s rights
pursuant to this Section 11 and shall subsequently notify Issuer on the day MSCO
believes that the circumstances giving rise to such exercise have changed.


12. Covenants.


Issuer covenants and agrees that:


(a)     Until the end of the Potential Purchase Period (as defined below),
neither it nor any of its affiliated purchasers (as defined in Rule 10b-18 under
the Exchange Act) shall directly or indirectly (which shall be deemed to include
the writing or purchase of any cash-settled or other derivative or structured
Share repurchase transaction with a hedging period, calculation period or
settlement valuation period or similar period that overlaps with the
Transaction) purchase, offer to purchase, place any bid or limit order relating
to a purchase of or commence any tender offer relating to Shares (or any
security convertible into or exchangeable for Shares) without the prior written
approval of MSCO or take any other action that would cause the purchase by MSCO
of any Shares in connection with this Agreement not to qualify for the safe
harbor provided in Rule 10b-18 under the Exchange Act (assuming for the purposes
of this paragraph that such safe harbor were otherwise available for such
purchases)


Notwithstanding the immediately preceding paragraph or anything herein to the
contrary (i) Issuer may purchase Shares on any Calculation Date pursuant to any
Rule 10b5-1 or Rule 10b-18 repurchase plan entered into with MSCO or an
Affiliate of MSCO (each, an “MSCO Permitted OMR Transaction”), so long as, on
any Calculation Date, purchases under all MSCO Permitted OMR Transactions do not
in the aggregate exceed 3% of the ADTV (as such term is defined in Rule
10b-18(a)(1)) on such Calculation Date, and (ii) an agent independent of Issuer
may purchase Shares on behalf of an issuer plan sponsored by Issuer or any
affiliate in accordance with the requirements of Section 10b-18(a)(13)(ii) under
the Exchange Act (with “issuer plan” and “agent independent of Issuer” each
being used herein as defined in Rule 10b-18), (iii) Issuer or any “affiliated
purchaser” may purchase Shares in (x) unsolicited transactions or (y) privately
negotiated (off-market) transactions, in each case, that are not and are not
reasonably likely to result in “Rule 10b-18 purchases” (as defined in Rule
10b-18), in each case, without MSCO’s consent, and (iv) Issuer may repurchase
Shares from holders of awards granted under Issuer’s equity incentive plans for
the purpose of paying the tax withholding obligations arising from the vesting
of, or paying the exercise price in connection with the exercise of, or
reacquiring Shares as a result of the forfeiture of, any such awards
(collectively, (i) through (iv) referred to herein as the “Permitted
Purchases”).


“Potential Purchase Period” means the period from, and including, the Trade Date
to, and including, the latest of (i) the last day of the Calculation Period,
(ii) the earlier of (A) the date ten Exchange Business Days immediately
following the last day of the Calculation Period and (B) the Scheduled Valuation
Date and (iii) if an Early Termination Date occurs or the Transaction is
cancelled pursuant to Article 12 of the Equity Definitions, a date determined by
MSCO in its commercially reasonable discretion and communicated to Issuer no
later than the Exchange Business Day immediately following such date.


(b)     It will comply with all laws, rules and regulations applicable to it
(including, without limitation, the Securities Act and the Exchange Act) in
connection with the transactions contemplated by this Confirmation.


(c)     Without limiting the generality of Section 13.1 of the Equity
Definitions, it is not relying, and has not relied, upon MSCO or any of its
representatives or advisors with respect to the legal, accounting, tax or other
implications of this Agreement and that it has conducted its own analyses of the
legal, accounting, tax and other implications of this Agreement, and that MSCO
and its affiliates may from time to time effect transactions for their own
account or the account of customers and hold positions in securities or options
on securities of Issuer and that MSCO and its affiliates may continue to conduct
such transactions during the term of this Agreement. Without limiting the
generality of the foregoing, Issuer acknowledges that MSCO is not making any
representations or warranties or taking any position or expressing any view with
respect to the treatment of the Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815,




--------------------------------------------------------------------------------




Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging - Contracts in Entity’s Own
Equity (or any successor issue statements) or under FASB’s Liabilities & Equity
Project.


(d)    Neither it nor any affiliates shall take any action that would cause a
restricted period (as defined in Regulation M under the Exchange Act
(“Regulation M”)) to be applicable to any purchases of Shares, or of any
security for which Shares is a reference security (as defined in Regulation M),
by Issuer or any affiliated purchasers (as defined in Regulation M) of Issuer
during the Potential Purchase Period.


(e)    It will not make any election or take any other action in connection with
the Transaction while aware of any material nonpublic information regarding
Issuer or the Shares.


(f)     It shall not declare or pay any Extraordinary Dividend except for
ordinary cash dividends of in an amount equal to the Ordinary Dividend Amount
(as specified in Schedule I) per Share with ex-dates identical to the relevant
Ordinary Dividend Record Dates (as specified in Schedule I).




13. Representations, Warranties and Acknowledgments.


(a)     Issuer hereby represents and warrants to MSCO on the date hereof and on
and as of the Initial Share Delivery Date that:


(i)    (A) None of Issuer and its officers and directors is aware of any
material nonpublic information regarding Issuer or the Shares, and is entering
into the Transaction in good faith and not as part of a plan or scheme to evade
the prohibitions of federal securities laws, including, without limitation, Rule
10b-5 under the Exchange Act and (B) Issuer agrees not to alter or deviate from
the terms of the Agreement or enter into or alter a corresponding or hedging
transaction or position with respect to the Shares (including, without
limitation, with respect to any securities convertible or exchangeable into the
Shares) during the term of the Agreement. Without limiting the generality of the
foregoing, all reports and other documents filed by Issuer with the Securities
and Exchange Commission pursuant to the Exchange Act when considered as a whole
(with the more recent such reports and documents deemed to amend inconsistent
statements contained in any earlier such reports and documents) do not contain
any untrue statement of a material fact or any omission of a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances in which they were made, not misleading.


(ii)    The transactions contemplated by this Confirmation have been authorized
under Issuer’s publicly announced program to repurchase Shares and, prior to the
Trade Date


(iii)     Issuer is not entering into this Agreement to facilitate a
distribution of the Shares (or any security convertible into or exchangeable for
Shares) or in connection with a future issuance of securities.


(iv)     Issuer is not entering into this Agreement to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress the price of the Shares (or any security
convertible into or exchangeable for Shares) in violation of the federal
securities laws.


(v)     There have been no purchases of Shares in Rule 10b-18 purchases of
blocks pursuant to the once-a-week block exception contained in Rule
10b-18(b)(4) by or for Issuer or any of its affiliated purchasers during each of
the four calendar weeks preceding the Trade Date and during the calendar week in
which the Trade Date occurs (“Rule 10b-18 purchase”, “blocks” and “affiliated
purchaser” each being used as defined in Rule 10b-18).


(vi)    Issuer is as of the date hereof, and after giving effect to the
transactions contemplated hereby will be, Solvent. As used in this paragraph,
the term “Solvent” means, with respect to a particular date, that on such date
(A) the present fair market value (or present fair saleable value) of the assets
of Issuer is not less than the total amount required to pay the liabilities of
Issuer on its total existing debts and liabilities (including contingent
liabilities) as they become absolute and matured, (B) Issuer is able to realize
upon its assets and pay its debts and other liabilities, contingent obligations
and commitments as they mature and become due in the normal course of business,
(C) assuming consummation of the transactions as contemplated by this Agreement,
Issuer is not incurring debts or liabilities beyond its ability to pay as such
debts and liabilities mature, (D) Issuer is not engaged in any business or
transaction, and does not propose to engage in any business or transaction, for
which its property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which Issuer is
engaged, (E) Issuer is not a defendant in any civil action that could reasonably
be expected to result in a judgment that




--------------------------------------------------------------------------------




Issuer is or would become unable to satisfy, (F) Issuer is not “insolvent” (as
such term is defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11
of the United States Code) (the “Bankruptcy Code”)) and (G) Issuer would be able
to purchase Shares with an aggregate purchase price equal to the Prepayment
Amount in compliance with the corporate laws of the jurisdiction of its
incorporation.


(vii)     Issuer is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.


(viii)     No state or local (including non-U.S. jurisdictions) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of MSCO or its affiliates owning or holding (however defined) Shares.


(b)    Issuer acknowledges and agrees that the Initial Shares may be sold short
to Issuer. Issuer further acknowledges and agrees that MSCO may purchase Shares
in connection with the Transaction, which Shares may be used to cover all or a
portion of such short sale or may be delivered to Issuer. Such purchases and any
other market activity by MSCO will be conducted independently of Issuer by MSCO
as principal for its own account. All of the actions to be taken by MSCO in
connection with the Transaction shall be taken by MSCO independently and without
any advance or subsequent consultation with Issuer. It is the intent of the
parties that the Transaction comply with the requirements of Rule
10b5-1(c)(1)(i)(B) of the Exchange Act, and the parties agree that this
Confirmation shall be interpreted to comply with the requirements of such Rule,
and Issuer shall not take any action that results in the Transaction not so
complying with such requirements. Without limiting the generality of the
preceding sentence, Issuer acknowledges and agrees that (A) Issuer does not
have, and shall not attempt to exercise, any influence over how, when or whether
MSCO effects any market transactions in connection with the Transaction and (B)
neither Issuer nor its officers or employees shall, directly or indirectly,
communicate any information regarding Issuer or the Shares to any employee of
MSCO or its Affiliates, other than employees identified by MSCO to Issuer in
writing as employees not responsible for executing market transactions in
connection with the Transaction. Issuer also acknowledges and agrees that any
amendment, modification, waiver or termination of this Confirmation must be
effected in accordance with the requirements for the amendment or termination of
a “plan” as defined in Rule 10b5-1(c) under the Exchange Act. Without limiting
the generality of the foregoing, any such amendment, modification, waiver or
termination shall be made in good faith and not as part of a plan or scheme to
evade the prohibitions of Rule 10b-5 under the Exchange Act, and no such
amendment, modification or waiver shall be made at any time at which Issuer or
any officer or director of Issuer is aware of any material nonpublic information
regarding Issuer or the Shares.


(c)    Each of Issuer and MSCO represents and warrants to the other that it is
an “eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.


(d)     Each of Issuer and MSCO acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act by virtue of Section 4(2) thereof. Accordingly, it represents and
warrants to the other party that (i) it has the financial ability to bear the
economic risk of its investment in the Transaction and is able to bear a total
loss of its investment, (ii) it is an “accredited investor” as that term is
defined in Regulation D as promulgated under the Securities Act, (iii) it is
entering into the Transaction for its own account and without a view to the
distribution or resale thereof and (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act.


14. Acknowledgements of Issuer Regarding Hedging and Market Activity.


Issuer agrees, understands and acknowledges that:


(a)    during the period from (and including) the Trade Date to (and including)
the Settlement Date, MSCO and its Affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative transactions in order to adjust its Hedge Position with respect
to the Transaction;


(b)    MSCO and its Affiliates also may be active in the market for the Shares
or options, futures contracts, swaps or other derivative transactions relating
to the Shares other than in connection with hedging activities in relation to
the Transaction;






--------------------------------------------------------------------------------




(c)    MSCO shall make its own determination as to whether, when and in what
manner any hedging or market activities in Issuer’s securities or other
securities or transactions shall be conducted and shall do so in a manner that
it deems appropriate to hedge its price and market risk with respect to the
Transaction; and


(d)    any such market activities of MSCO and its Affiliates may affect the
market price and volatility of the Shares, including the 10b-18 VWAP and the
Forward Price, each in a manner that may be adverse to Issuer.


15. Indemnification.


In the event that MSCO becomes involved in any capacity in any action,
proceeding or investigation brought by or against any person in connection with
any matter referred to in this Agreement, Issuer will reimburse MSCO for its
reasonable legal and other expenses (including the cost of any investigation and
preparation) incurred in connection therewith. Issuer also will indemnify and
hold MSCO harmless against any losses, claims, damages or liabilities to which
it may become subject in connection with any matter referred to in this
Confirmation. If for any reason the foregoing indemnification is unavailable to
MSCO or insufficient to hold it harmless, then Issuer shall contribute to the
amount paid or payable by MSCO as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
Issuer on one hand and MSCO on the other hand with respect to such loss, claim,
damage, or liability and any other relevant equitable considerations. The
reimbursement, indemnity and contribution obligations of Issuer under this
Section 15 shall be in addition to any liability that Issuer may otherwise have,
shall extend upon the same terms and conditions to any Affiliate of MSCO and the
partners, directors, officers, agents, employees and controlling persons (if
any), as the case may be, of MSCO and any such Affiliate and shall be binding
upon and inure to the benefit of any successors, assigns, heirs and personal
representatives of Issuer, MSCO, any such Affiliate and any such person. Issuer
also agrees that neither MSCO nor any of such Affiliates, partners, directors,
officers, agents, employees or controlling persons shall have any liability to
Issuer for or in connection with any matter referred to in this Confirmation.
Notwithstanding the foregoing, the reimbursement, indemnity, contribution and
exculpation obligations of Issuer under this Section 15 shall not apply for the
benefit of any person to the extent that any losses, claims, damages,
liabilities or expenses incurred by Issuer result from the gross negligence or
bad faith of such person in effecting the Transaction. The foregoing provisions
shall survive any termination or completion of the Transaction. The foregoing
reimbursement, indemnity and contribution obligations of Issuer shall be paid
promptly in cash.


16. Other Provisions.


(a)    Issuer agrees and acknowledges that MSCO is a “financial institution” and
“financial participant” within the meaning of Sections 101(22) and 101(22A) of
the Bankruptcy Code. The parties hereto further agree and acknowledge that it is
the intent of the parties that (A) this Confirmation is a “securities contract,”
as such term is defined in Section 741(7) of the Bankruptcy Code, with respect
to which each payment and delivery hereunder or in connection herewith is a
“termination value,” “payment amount” or “other transfer obligation” within the
meaning of Section 362 of the Bankruptcy Code and a “settlement payment,” within
the meaning of Section 546 of the Bankruptcy Code, and (B) MSCO is entitled to
the protections afforded by, among other sections, Sections 362(b)(6),
362(b)(17), 362(o), 546(e), 555 and 561 of the Bankruptcy Code.


(b)    MSCO and Issuer hereby agree and acknowledge that MSCO has authorized
Issuer to disclose the Transaction to any and all persons, and there are no
express or implied agreements, arrangements or understandings to the contrary,
and authorizes Issuer to use any information that Issuer receives or has
received with respect to the Transaction in any manner.


(c)    In the event Issuer becomes the subject of proceedings (“Bankruptcy
Proceedings”) under the Bankruptcy Code or any other applicable bankruptcy or
insolvency statute, any rights or claims of MSCO hereunder in respect of the
Transaction shall rank for all purposes no higher than, but on a parity with,
the rights or claims of holders of Shares, and MSCO hereby agrees that its
rights and claims hereunder shall be subordinated to those of all parties with
claims or rights against Issuer (other than common stockholders) to the extent
necessary to assure such ranking. Without limiting the generality of the
foregoing, after the commencement of Bankruptcy Proceedings, the claims of MSCO
hereunder shall for all purposes have rights equivalent to the rights of a
holder of a percentage of the Shares equal to the aggregate amount of such
claims (the “Claim Amount”) taken as a percentage of the sum of (i) the Claim
Amount and (ii) the aggregate fair market value of all outstanding Shares on the
record date for distributions made to the holders of such Shares in the related
Bankruptcy Proceedings. Notwithstanding any right it might otherwise have to
assert a higher priority claim in any such Bankruptcy Proceedings, MSCO shall be
entitled to receive a distribution solely to the extent and only in the form
that a holder of such percentage of the Shares would be entitled to receive in
such Bankruptcy Proceedings, and, from and after the commencement of such
Bankruptcy Proceedings, MSCO expressly waives (i) any other rights or
distributions to which it might otherwise be




--------------------------------------------------------------------------------




entitled in such Bankruptcy Proceedings in respect of its rights and claims
hereunder and (ii) any rights of setoff it might otherwise be entitled to assert
in respect of such rights and claims.


(d)    Notwithstanding any provision of this Confirmation or any other agreement
between the parties to the contrary, neither the obligations of Issuer nor the
obligations of MSCO hereunder are secured by any collateral, security interest,
pledge or lien.


(e)    Each party waives any and all rights it may have to set off obligations
arising under the Agreement and the Transaction against other obligations
between the parties, whether arising under any other agreement, applicable law
or otherwise.


(f)    Notwithstanding anything to the contrary herein, MSCO may, by prior
notice to Issuer, satisfy its obligation to deliver any Shares or other
securities on any date due (an “Original Delivery Date”) by making separate
deliveries of Shares or such securities, as the case may be, at more than one
time on or prior to such Original Delivery Date, so long as the aggregate number
of Shares and other securities so delivered on or prior to such Original
Delivery Date is equal to the number required to be delivered on such Original
Delivery Date.


(g)    It shall constitute an Additional Termination Event with respect to which
the Transaction is the sole Affected Transaction and Issuer is the sole Affected
Party and MSCO shall be the party entitled to designate an Early Termination
Date pursuant to Section 6(b) of the Agreement if, at any time on or prior to
the Valuation Date, the price per Share on the Exchange, as determined by the
Calculation Agent, is at or below the Threshold Price (as specified in Schedule
I).


17. Share Cap.


Notwithstanding any other provision of this Confirmation or the Agreement to the
contrary, in no event shall Issuer be required to deliver to MSCO in the
aggregate a number of Shares that exceeds the Share Cap as of the date of
delivery (as specified in Schedule I), subject to reduction by the number of
Shares delivered hereunder by Issuer on any prior date.


18. Transfer and Assignment.


MSCO may transfer or assign its rights and obligations hereunder and under the
Agreement, in whole or in part, to any of its Affiliates of equivalent credit
quality (or whose obligations are guaranteed by an entity of equivalent credit
quality) without the consent of Issuer.


19. Governing Law; Jurisdiction; Waiver.


THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED
TO THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. THE
PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK AND THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK IN CONNECTION WITH ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION
TO THE LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO,
THESE COURTS.


EACH PARTY HEREBY IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS
OF ISSUER OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT
HEREOF.


Remainder of Page Intentionally Blank




--------------------------------------------------------------------------------








_________________________________________________________________________________


Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to us by facsimile to
the number provided on the attached facsimile cover page.


Confirmed as of the date first written above:


ADVANCED ENERGY INDUSTRIES, INC.
MORGAN STANLEY & CO. LLC
By:___________________________________
Name:
Title:
By:___________________________________
Name:
Title:
 
 
 
 







